Filed 5/4/17
               CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION ONE


In re PRISCILLA A., a Person       B276745
Coming Under the Juvenile          (Los Angeles County
Court Law.                         Super. Ct. No. DK15337)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

       Plaintiff and Respondent,

       v.

JUAN A.,

       Defendant and Appellant.



     APPEAL from orders of the Superior Court of Los Angeles
County. Julie Fox Blackshaw, Judge. Reversed.
      Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, R. Keith Davis,
Assistant County Counsel, and Stephen D. Watson, Deputy
County Counsel, for Plaintiff and Respondent.

          __________________________________________

       In this juvenile dependency case, defendant and appellant
Juan A. (Father) challenges the juvenile court’s jurisdiction and
disposition orders. In particular, Father argues the juvenile
court erred in exercising dependency jurisdiction over his
daughter Priscilla A. (Daughter) because she was not at
substantial risk of serious physical harm and, even if she had
been, Father neither did nor failed to do anything to cause that
risk of harm. Because Daughter was not abused, neglected, or
exploited and Father neither did nor failed to do anything to put
Daughter at any risk of harm, we conclude dependency
jurisdiction was not proper here.
                          BACKGROUND
1.     Prepetition Events
       a.    Daughter’s Difficult Transition from
             El Salvador
       Daughter arrived in the United States from El Salvador in
April 2014, when she was 11½ years old. She came to the United
States to live with Father, who wanted Daughter to have better
opportunities than those available in her birth country. Upon
arrival in the United States, immigration services detained
Daughter for two months. She arrived at Father’s home in Los
Angeles in June 2014.




                                2
       Daughter moved in with Father and his family, which
included his wife (Stepmother) and four other children, ages one,
two, 12 and 17. This was a difficult transition for Daughter. She
had a tough time getting along with her new family, especially
Stepmother. Daughter did not like doing chores or following the
family rules. Daughter often tested and broke the rules and was
disrespectful. She did not want to dress modestly. She did not
communicate comfortably with Father, did not want to eat with
the family (despite being asked to do so), did not want
Stepmother to drive her to school (despite being offered), and did
not tend to her personal hygiene.
       Nonetheless, Daughter reported feeling safe in Father’s
home. She knew Father would listen to her if she decided to talk
to him. She said, “ ‘I don’t want to [talk to him] but I know he
will listen.’ ” Daughter denied any type of abuse at home.
       Almost everyone interviewed by the Los Angeles County
Department of Children and Family Services (Department),
including Daughter herself, indicated that Daughter lied a lot. In
fact, the reason the Department filed a petition in this case was
based on a story that Daughter later recanted (discussed below).
In addition, Daughter told her mother that Father hit her, but
later said he never did. She said her brother raped and sexually
assaulted her in El Salvador, but later admitted that was not
true. She also said she wanted to return to El Salvador, but later
said she wanted to stay in the United States and live with her
maternal uncle in Texas. It is difficult to tell whether or when
Daughter told the truth.
       Father never abused Daughter or any of the other children.
Father gave Daughter an allowance and stated he “ ‘would talk to
[Daughter] for hours and try to explain to her right from wrong.




                                3
I never hit her but I would take things she liked like her
computer, TV.’ ” At one point, in light of Daughter’s troubling
behavior and at her insistence, Father investigated whether and
how Daughter could return legally to her mother in El Salvador.
He stated he wanted Daughter either to stay with him or to
return to her mother in El Salvador because they are her parents
and are responsible for her care. Father believed his problems
with Daughter began when he told Daughter her clothes were not
appropriate for her age. “ ‘She doesn’t like to be told what to do.
She doesn’t like to be told to dress modestly.’ ” Father
acknowledged Daughter had behavior problems and that it would
take time to build a relationship with her.
       Stepmother never abused her children or Daughter,
although she slapped Daughter’s face once when Daughter was
arguing with her. There were no injuries or marks as a result of
that slap. Stepmother reiterated many of the things Father had
reported, including that Daughter was disrespectful, did not like
the family rules, and did not like being told to dress modestly.
Stepmother said she had Daughter’s best interests in mind and
was concerned for Daughter’s safety. Daughter would leave the
house early and return late from school. Stepmother stated she
tried to explain many things to Daughter when she first arrived
in the United States, but Daughter refused to listen. Stepmother
acknowledged the difficulties of not being Daughter’s biological
mother. Stepmother expressed surprise at many of the things
Daughter would say and, eventually, Stepmother stopped trying
to discipline her. According to Stepmother, Daughter said she
hated Stepmother because she had married Father. Stepmother
also indicated she believed at times Daughter acted out on
purpose because she wanted to be sent back to El Salvador.




                                 4
Stepmother explained she and Father had investigated whether
and how Daughter could return legally to El Salvador.
       b.    October 2015 Referral
       On Monday, October 26, 2015, the Department received a
referral alleging Daughter was at risk of abuse from Stepmother
and Father. The referring party reported then 13-year-old
Daughter was late to school that morning because she had to
walk to school and almost passed out from hunger when she
arrived. According to the referral, Daughter said she had not
eaten since Saturday, Stepmother would cook for everyone in the
home except for Daughter, and Stepmother would drive the other
children to school but made Daughter walk to school. Daughter
also said Stepmother hit her on the mouth with a wooden spoon
and “busted” her lip. But Daughter indicated the incident had
happened a week earlier so her lip injury had healed. Daughter
said Father was aware of everything but refused to protect her.
The referring party reported Daughter appeared depressed and
cried all the time because of the way Stepmother treated her.
       As a result of the October 2015 referral, a Department
social worker interviewed Daughter, Father, Stepmother, and
other family members. Daughter admitted she had lied about not
being fed and being forced to walk to school. She also admitted
she lied about Stepmother hitting her in the mouth with a
wooden spoon. Instead, both Daughter and Stepmother
explained they had been arguing when Stepmother slapped
Daughter in the face with her hand and there had been no injury.
That was the only time Stepmother hit Daughter. There was no
evidence of any type of abuse by anyone. The Department
referred Daughter to therapy services and the family to in-home




                               5
counseling. The Department did not immediately file a petition
on Daughter’s behalf.
       c.    First Involuntary Hospitalization
             December 20, 2015, to January 4, 2016
       Almost two months after the October 2015 referral, on
December 20, 2015, Daughter was involuntarily hospitalized as a
result of threats she made to her own safety. Daughter told a
Department social worker she was home alone when she “couldn’t
take it anymore” so she took a knife and left. She went to a
neighbor’s house and asked for help. Daughter told the neighbor
she wanted to kill herself, although at some point she threw the
knife away and never did hurt herself. The neighbor took
Daughter to a police station. At the same time, Father was at the
police station filing a missing persons report because he could not
locate Daughter. Daughter was taken to a hospital because she
had threatened to hurt herself.
       At the hospital, Daughter reported feeling depressed and
suicidal. She said she had thoughts of suicide for the past
18 months and thoughts of stabbing herself with a knife.
Daughter stated she felt Stepmother overly disciplined her and
there was tension between them. Daughter also reported having
nightmares and episodic flashbacks about sexual trauma as well
as feeling antagonistic toward her 12-year-old stepsister. She
also reported she was raped and sexually abused by both her
brother and her stepfather in El Salvador when she was nine and
10 years old.
       Daughter was diagnosed with major depressive disorder,
attention deficit/hyperactivity disorder, posttraumatic stress
disorder, insomnia, and problems related to parent-child
relationships, education, and social environment. On January 4,




                                6
2016, she was discharged from the hospital and released to
Father, who consented to starting Daughter on medication.
       d.    Second Involuntary Hospitalization
             January 6 to January 25, 2016
       On January 5, 2016, the day after Daughter was
discharged from the hospital, Father called the police because
Daughter was missing again. Daughter told a Department social
worker that she left home that afternoon because Stepmother
had been mean to her, called her names, and laughed at her.
Father reported that Daughter had climbed out her window.
Daughter went back to the same neighbor’s house, where she
remained outside for some time. It is unclear whether Father or
the police picked up Daughter from the neighbor’s home, but
eventually, in the early morning hours of January 6, 2016, she
was readmitted to the hospital because she threatened to hurt
herself.
       At the hospital, Daughter stated she felt depressed and
indicated she “could not take it anymore” and would rather end
her life than have Stepmother argue with her and yell at her.
She reported that when she returned home from the hospital the
day before, Stepmother was angry, yelled at her, and accused her
of lying. Daughter said Stepmother would never like her, made
her feel unwelcome, and they would never get along. She said
living with Father made her want “ ‘to take a knife and cut her
wrists.’ ” She again reported being raped and sexually assaulted
by both her brother and her stepfather in El Salvador. Both
Father and Stepmother stated they wanted to help Daughter and
have her return home. Father did not believe Daughter would
hurt herself, but believed she made those threats in order to get
out of the house. Father did not agree to voluntary removal of




                                7
Daughter, but wanted to work with her and start therapy
services.
       Because Daughter threatened to harm herself if returned to
Father and Stepmother, the hospital would not release her to
Father. The Department obtained a removal order from the
juvenile court and the hospital discharged Daughter to
Department custody. Daughter received the same diagnosis as
she had upon her last hospital discharge, with the addition of
housing, economic, and “other psychosocial and environmental”
problems. She was prescribed medication and placed with a
foster parent.
2.     January 28, 2016: Petition and Detention Hearing
       On January 28, 2016, the Department filed a single-count
Welfare and Institutions Code section 300 petition on behalf of
Daughter.1 The petition alleged Father was unable to provide
appropriate care and supervision for Daughter because Daughter
refused to return to his home and care. In its detention report,
the Department concluded the risk to Daughter of future abuse
under Father’s care was “ ‘High.’ ” As support for its conclusion,
the Department pointed to Father’s conduct, “which includes, but
is not limited to, general neglect as evidenced by the fact that
[Daughter] reported Step-Mother does not make her feel
welcomed at her home and father does not protect her.” The
Department also referred to Daughter’s threats to harm herself if
forced to return home as well as her dislike of Stepmother. The
Department explained Father was willing to have services at
home, but the Department was unable to begin services because,


      1 Subsequent statutory references are to the Welfare and
Institutions Code.




                                8
one day after being discharged from the hospital, Daughter was
rehospitalized and then placed in foster care. The Department
reported Daughter was happy and stable in her foster home.
      At the detention hearing held the same day, counsel for
Father argued the juvenile court should return Daughter to
Father’s care. Counsel indicated Father wanted to work together
with Daughter and was willing to have services in place at home.
The juvenile court refused to release Daughter and instead
ordered her detained from Father, with monitored visits and
conjoint counseling when appropriate. The court also ordered no
contact between Daughter and Stepmother.
3.    April 7, 2016: Jurisdiction Hearing
      The jurisdiction hearing was scheduled for March 29, 2016.
However, because the Department had not properly served the
mother in El Salvador, the juvenile court continued the hearing
to April 7, 2016. Nonetheless, at the brief March 2016 hearing,
Daughter’s attorney reported that Daughter was taking her
prescribed medication and was feeling better. Counsel also
reported both Daughter and Father were willing to participate in
conjoint therapy. The juvenile court ordered conjoint therapy to
begin as soon as possible.
      At the April 7, 2016 hearing,2 counsel for Father argued
the juvenile court should dismiss the petition because there was
no evidence Father was unable or unwilling to care for Daughter.
To the contrary, counsel argued, the evidence demonstrated
Father was “perfectly capable and willing to provide care” for
Daughter and indeed wanted her in his home and was doing

     2  By the time of the April 2016 hearing, the Department
still had not properly served the mother. But because the mother
was not offending, the juvenile court continued with the hearing.




                                9
everything he could to care for her. Counsel noted it was
Daughter who refused to return to Father’s home and care.
       At the hearing, counsel for Daughter stated Daughter
wanted to “develop,” “build,” and “mend” her relationship with
Father. Counsel acknowledged that would take time. However,
counsel stated Daughter possibly wanted to live with her
maternal uncle in Texas. According to counsel, Daughter wanted
to stay in the United States. Counsel also reported Daughter was
happy in her foster home and was having no behavioral problems
there.
       In a report to the court, the Department stated that in a
March 1, 2016 interview, Daughter continued to indicate she did
not want to live with Father and would “use a knife to kill
[her]self” if forced to return. Daughter believed Stepmother did
not want her there, called her names, and made her feel bad.
Daughter said she was happy in her foster placement, with no
suicidal thoughts while there. Her foster mother reported the
prescribed medication helped Daughter’s mood.
       In a later interview, Daughter told a Department social
worker that despite her earlier accusations, her brother had not
sexually assaulted her in El Salvador. However, Daughter
maintained that, although not rape, her stepfather had sexually
assaulted her in El Salvador when she was nine years old, but
she never told her mother. She also stated she did not want to
live with either Father or her mother, but would consider living
with her maternal uncle in Texas.
       The juvenile court sustained the petition as amended and
found Daughter to be a person described by section 300,
subdivision (b). The amended petition stated: Father “is unable
to provide appropriate care and supervision for the child due to




                              10
the child’s refusal to return to the father’s home and care. The
child has repeatedly threatened to harm herself if returned to the
home of the father and the child’s physical well-being is at risk in
the home of father and step-mother . . . . On 12/19/2015 and
01/05/2016, the child was involuntarily hospitalized for
threatening to harm herself. Such inability to provide
appropriate parental care and supervision of the child by the
father endanger[s] the child’s physical health and safety and
place[s] the child at risk of physical harm, damage, and danger.”
The juvenile court made no findings with respect to Father’s fault
or lack of fault.
      At the hearing, the juvenile court also considered Father’s
concern with respect to Daughter’s medication. Father was not
opposed to the medication, but inquired about obtaining a second
opinion. The juvenile court explained that a second opinion is
part of the court’s procedure for approving medication for minors,
and the court had already received a second opinion with respect
to Daughter’s medication. Father also objected to Daughter’s
potential placement with her maternal uncle in Texas. Father
believed it would not be in Daughter’s best interest to live with
her maternal uncle because he would let her do as she pleased
and not supervise her. The court deferred any decision on
placement with the uncle until the next hearing.
4.    May 16, 2016: Disposition Hearing
      On May 16, 2016, the juvenile court held the disposition
hearing. Counsel for Daughter indicated Daughter did not want
to participate in therapy with Father at that time. However,
counsel requested conjoint therapy for Father and Daughter once
Daughter’s therapist recommended it. In a last minute
information for the court, a Department social worker reported




                                11
having difficulty contacting Father. The social worker stated she
most often communicated with Stepmother, who had told the
social worker their family had recently moved. In addition,
Father had missed one of his monitored visits with Daughter and
had left another visit early. Daughter’s foster mother reported
that Father appeared upset with Daughter.
       At the hearing, the juvenile court ordered Daughter
removed from Father’s custody and placed with the Department
for suitable placement. The court deferred ruling on potential
placement with Daughter’s maternal uncle in Texas until the
Department could further assess the appropriateness of that
placement, including an assessment of the uncle’s immigration
status. The juvenile court also ordered reunification services for
Father, including monitored visitation and conjoint therapy when
appropriate. Again, the court made no findings with respect to
Father’s fault or lack of fault.
       Father appealed the juvenile court’s jurisdiction and
disposition orders.
                            DISCUSSION
       Father argues there was insufficient evidence to support
the juvenile court’s jurisdictional finding under section 300,
subdivision (b)(1). As discussed below, we agree.
1.     Standard of Review
       We review the juvenile court’s jurisdictional finding for
substantial evidence. (In re Jonathan B. (2015) 235 Cal.App.4th
115, 119.) We will affirm if there is reasonable, credible evidence
of solid value to support the court’s finding. (Ibid.) “In making
this determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the




                                12
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.” (In re Heather A.
(1996) 52 Cal.App.4th 183, 193.) “We do not reweigh the
evidence or exercise independent judgment, but merely
determine if there are sufficient facts to support the findings of
the trial court.” (In re Matthew S. (1988) 201 Cal.App.3d 315,
321.)
2.     Applicable Law
       The juvenile court declared dependency jurisdiction over
Daughter under section 300, subdivision (b)(1). Under the
relevant portion of that subdivision, the juvenile court may
declare a child a dependent of the court if that child “has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise
or protect the child.” (§ 300, subd. (b)(1).) Although subdivision
(b)(1) provides additional grounds for dependency jurisdiction,
when we refer to “subdivision (b)(1)” in this opinion, we are
referring only to the portion of the statute quoted here.
       In In re Precious D. (2010) 189 Cal.App.4th 1251, we held a
finding of parental unfitness or neglect is required before the
juvenile court may declare jurisdiction over a minor under
subdivision (b)(1).3 There, we rejected the same argument the
Department makes here, namely, that a parent’s inability to


      3 The issue of whether subdivision (b)(1) authorizes
dependency jurisdiction without a finding that parental fault or
neglect is responsible for the failure or inability to supervise or
protect a child is currently pending before our Supreme Court.
(In re R.T. (2015) 235 Cal.App.4th 795, review granted June 17,
2015, S226416.)




                                 13
supervise or protect a child, regardless of fault, warrants
jurisdiction under subdivision (b)(1). (Precious D., at pp. 1259–
1260.) We determined the Department’s interpretation of
subdivision (b)(1) did “not comport with due process principles
and the dependency process viewed as a whole.” (Id. at p. 1260.)
       In addition to our reasoning in In re Precious D., supra, 189
Cal.App.4th 1251, we emphasize the purpose of the dependency
law as stated by the Legislature. As our Supreme Court has
often explained, a statute’s “intent prevails over the letter, and
the letter will, if possible, be so read as to conform to the spirit of
the act.” (Lungren v. Deukmejian (1988) 45 Cal.3d 727, 735; see
also Lakin v. Watkins Associated Industries (1993) 6 Cal.4th 644,
659 [reiterating that literal construction of a statute “ ‘should not
prevail if it is contrary to the legislative intent apparent in the
statute’ ”].) Here, the stated purpose of dependency law informs
and refines the current debate concerning subdivision (b)(1) and
further supports our conclusion in Precious D.
       In section 300.2, the Legislature declared the general
purpose of dependency law: “Notwithstanding any other
provision of law, the purpose of the provisions of this chapter
relating to dependent children is to provide maximum safety and
protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm. . . .
The focus shall be on the preservation of the family as well as the
safety, protection, and physical and emotional well-being of the
child.” (Italics added.) Courts often have echoed this important
goal. “[T]he purpose of juvenile court proceedings is to protect
children who have been seriously abused, neglected or abandoned




                                  14
by their parents.” (In re Chantal S. (1996) 13 Cal.4th 196, 207;
see also In re Isabella F. (2014) 226 Cal.App.4th 128, 140; In re
Kaylee H. (2012) 205 Cal.App.4th 92, 103, 109; In re J.S. (2011)
196 Cal.App.4th 1069, 1082.)
       Additionally, in section 300, which defines the various
bases for juvenile court jurisdiction, including subdivision (b)(1)
at issue here, the Legislature also declared: “It is the intent of
the Legislature that this section not disrupt the family
unnecessarily or intrude inappropriately into family life, prohibit
the use of reasonable methods of parental discipline, or prescribe
a particular method of parenting. Further, this section is not
intended to limit the offering of voluntary services to those
families in need of assistance but who do not come within the
descriptions of this section.”
       Thus, the Legislature declared its intent to protect a
particular group of children––namely, those who have been or are
at risk of being physically, sexually, or emotionally abused,
neglected, or exploited––to the maximum extent possible, as well
as its intent not to disrupt or intrude upon families unnecessarily
or prescribe a particular type of parenting. (§§ 300, 300.2.) The
Legislature also acknowledged some families who need help and
services will not fall within the parameters of the dependency
system. (§ 300.) In other words, not every child in need is subject
to dependency jurisdiction.
       With this legislative intent in mind, and in line with our
decision in In re Precious D., we conclude the facts of this case do
not warrant dependency jurisdiction.
3.     Risk of Harm
       Father argues the evidence did not support a finding that
Daughter suffered or was at substantial risk of suffering serious




                                15
physical harm. It is undisputed that, over the course of these
proceedings, Daughter did not suffer physical harm or injury. If
we are to believe Daughter’s threats, however, she would hurt
herself, including potentially killing herself, if returned to live
with Father and Stepmother. Assuming this to be true, we
conclude substantial evidence supports a finding that Daughter
was at substantial risk of suffering serious physical harm. Thus,
under this assumption, the first prong of subdivision (b)(1) is met.
4.     Parental Fault
       Even assuming Daughter was at substantial risk of harm,
however, the juvenile court erred in asserting dependency
jurisdiction over Daughter. First, substantial evidence does not
support a finding that Father was somehow unfit to parent or
neglectful with respect to caring for Daughter. Indeed, the
juvenile court made no finding that Father neglected Daughter or
was otherwise unfit. And the sustained petition turned
subdivision (b)(1) on its head by stating Father was “unable to
provide appropriate care and supervision for the child due to the
child’s refusal to return to the father’s home and care.” (Italics
added.) Subdivision (b)(1) requires a finding of parental
misconduct or neglect and cannot be based on the conduct of the
child or a family’s therapeutic needs. (See, e.g., In re Precious D.,
supra, 189 Cal.App.4th at p. 1259 [jurisdiction under subdivision
(b)(1) must be based on parental neglect and not a teenager’s
incorrigible behavior].) Simply put, Daughter’s risk of harm was
not “as a result of” any failure or inability on Father’s part.
(Subd. (b)(1).) Rather, despite Father’s best efforts, Daughter’s
own behavior and mental health challenges resulted in her risk of
harm.




                                 16
       Second, and related, Daughter does not fall within any of
the categories of children the dependency system seeks to protect.
As noted above and declared by the Legislature, dependency law
seeks to protect children who have been or are at risk of being
abused, neglected, or exploited. (§ 300.2.) Daughter was not
abused and there is no evidence that she was at risk of being
abused.4 Similarly, Daughter was neither neglected nor
exploited and there is no evidence she was at risk of being
neglected or exploited. Although section 300.2 may indicate the
Legislature’s intent that dependency jurisdiction be broadly
construed, that broad protection is intended for those children
specified in that section, i.e., abused, neglected or exploited
children.
       The Department argues, however, Father did in fact
neglect Daughter because he did not take Daughter’s threats to
hurt herself seriously, did not enroll her in services or therapy,
and considered sending her back to El Salvador. The
Department claims, therefore, the record satisfies the subdivision
(b)(1) requirement that the child’s risk of harm be “as a result of”
the parent’s failure or inability to adequately supervise or
protect the child. The Department overstates the evidence.
Although Father did not believe Daughter would hurt herself, he

      4Although Daughter accused her stepfather of sexually
assaulting her years ago in El Salvador, her accusation was never
substantiated, and given Daughter’s propensity to lie, including
her admitted lies that her brother raped and assaulted her in El
Salvador, it is difficult to know whether that accusation was true.
In any event, even if true, such conduct by her stepfather in El
Salvador years before would have no bearing in these
proceedings. If anything, it would show Father protected
Daughter by moving her away from her stepfather.




                                17
also agreed to have in-home services for Daughter, agreed to
participate in conjoint counseling with her, and consented to her
medication. Those services could not begin before Daughter’s
second hospitalization because she was readmitted one day after
her discharge. Father was not ignoring Daughter’s needs. In
addition, although Father considered sending her back to El
Salvador, that was at Daughter’s insistence and Father
thoughtfully investigated the possibility. Contrary to the
Department’s position, substantial evidence does not support a
finding that Father neglected Daughter.
       Rather, the evidence demonstrates Daughter was
experiencing true difficulty in settling into not only a new culture
but a new family as well. She also was experiencing, among
other problems, major depressive disorder, posttraumatic stress
disorder, and attention deficit/hyperactivity disorder. It is safe to
say Daughter needed help and, while even Daughter admits
Father was there for her, she refused to ask for or accept his help.
       Daughter’s unfortunate set of circumstances was not a
result of Father’s parental unfitness or neglect. Indeed, Father
appears to have been a loving, strong, and able parent
throughout Daughter’s challenging behavior. He tried to help
Daughter assimilate and acted in her best interests. He
encouraged her to come to the United States so she could have
better opportunities. He filed police reports when she was
missing. He investigated whether Daughter, at her insistence,
could return to her mother in El Salvador. He agreed to
counseling. He consented to her medication and also sought a
second opinion to be sure it was appropriate. And he voiced
concerns about the propriety of her living with her maternal
uncle.




                                 18
      On this record, we conclude substantial evidence does not
support the juvenile court’s jurisdiction order. Because we
reverse the juvenile court’s jurisdiction order, the disposition
order placing Daughter outside Father’s home must also be
reversed. (In re R.M. (2009) 175 Cal.App.4th 986, 991.)
                         DISPOSITION
      The juvenile court’s jurisdiction and disposition orders are
reversed.
      CERTIFIED FOR PUBLICATION.



                                           LUI, J.
We concur:



      ROTHSCHILD, P. J.



      JOHNSON, J.




                                19